Case 0:20-cv-61065-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                              CASE NO:

  ROSSANNA JAIMES,

         Plaintiff,

         v.

  JABA PRO STONE CORP.,
  a Florida corporation,

         Defendant.
                                        /

                COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

         Plaintiff, ROSSANA JAIMES (“Plaintiff”) pursuant to 29 U.S.C. § 216(b) files the

  following Complaint against Defendant, JABA PRO STONE CORP. (“Defendant”), and alleges

  as follows:

                                            INTRODUCTION

     1. Defendant unlawfully deprived Plaintiff of overtime compensation during the course of her

         employment. This action arises under the Fair Labor Standards Act (“FLSA”) pursuant to

         29 U.S.C. §§ 201-216, to recover all overtime wages that Defendant refused to pay Plaintiff

         during her employment.

                                              PARTIES

     2. During all times material hereto, Plaintiff was a resident of Broward County, Florida, over

         the age of 18 years, and otherwise sui juris.
Case 0:20-cv-61065-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 2 of 6



     3. During all times material hereto, Defendant, JABA PRO STONE CORP., was a Florida

        for-profit corporation located and transacting business within Hollywood, Florida, within

        the jurisdiction of this Honorable Court.

     4. During all times material hereto, Plaintiff worked for Defendant, JABA PRO STONE

        CORP., at its principal location at 3129 N. 29th Ave., Hollywood, Florida 33020.

     5. Defendant, JABA PRO STONE CORP., was Plaintiff’s employer, as defined by 29 U.S.C.

        § 203(d), during all times pertinent to the allegations herein.

                                     JURISDICTION AND VENUE

     6. All acts and omissions giving rise to this dispute took place within Broward County,

        Florida, which falls within the jurisdiction of this Honorable Court.

     7. Defendant, JABA PRO STONE CORP., regularly transacts business in Broward County,

        Florida, and jurisdiction is therefore proper within the Southern District of Florida pursuant

        to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

     8. Venue is also proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b)

        and 28 U.S.C. § 1391(b).

                                      GENERAL ALLEGATIONS

     9. Defendant, JABA PRO STONE CORP., is a mass production counter tops creator and

        installer that services residential and commercial builders throughout South Florida. JABA

        PRO STONE CORP. has been operating since 2011. See https://jabapro.com/#!/about (last

        visited May 29, 2020).

                                       FLSA COVERAGE

     10. Defendant, JABA PRO STONE CORP., is covered under the FLSA through enterprise

        coverage, as JABA PRO STONE CORP. was engaged in interstate commerce during




                                                    2
Case 0:20-cv-61065-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 3 of 6



        Plaintiff’s employment period. More specifically, JABA PRO STONE CORP.’s business

        and Plaintiff’s work for JABA PRO STONE CORP. affected interstate commerce because

        the goods and materials Plaintiff and other employees used or handled on a constant and

        continuous basis moved through interstate commerce prior to or subsequent to Plaintiff’s

        use of the same goods and materials. Accordingly, Defendant, JABA PRO STONE CORP.,

        was engaged in interstate commerce pursuant to 29 U.S.C. § 203(s)(1)(B).

     11. During her employment with Defendant, Plaintiff and multiple other employees handled

        and worked with various goods or materials that moved through interstate commerce,

        including, but not limited to: cell phones, clothing, computers, computer keyboards, glass,

        telephones, marble, granite, quartz, corian, natural stone, saws, screw compressors, cranes,

        and belt drives, etc.

     12. Defendant, JABA PRO STONE CORP., regularly employed two (2) or more employees

        for the relevant time period, and these employees handled the same or similar goods or

        materials as Plaintiff, thus making Defendant, JABA PRO STONE CORP., an enterprise

        covered by the FLSA.

     13. Upon information and belief, Defendant, JABA PRO STONE CORP., grossed or did

        business in excess of $500,000.00 during the years 2017, 2018, 2019, and is expected to

        gross in excess of $500,000.00 in 2020.

     14. During all material times hereto, Plaintiff was a non-exempt employee of Defendant, JABA

        PRO STONE CORP., within the meaning of the FLSA.

                                PLAINTIFF’S WORK FOR DEFENDANTS

     15. Plaintiff began working for Defendant on or about December 6, 2019 as a drafter.




                                                  3
Case 0:20-cv-61065-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 4 of 6



     16. During all time periods pertinent to this Complaint, Defendant retained the power to hire,

        fire, discipline, and control company pay practices as they relate to Plaintiff and other

        company employees.

     17. During all time periods pertinent to this Complaint, Plaintiff performed non-exempt work

        for Defendant performing computer drawings of countertops.

     18. During all times material hereto, Plaintiff was an hourly employee. Her regular hourly rate

        was seventeen dollars ($17.00) per hour.

     19. Plaintiff worked in excess of forty (40) hours per week in one or more of her workweeks

        when employed by Defendant.

     20. Defendant failed to pay Plaintiff time-and-one-half her regular hourly rate when Plaintiff

        worked in excess of forty (40) hours in a workweek.

          COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207

     21. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 19 as though set forth fully

        herein.

     22. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

        § 216(b).

     23. From on or about December 6, 2019, until about March 19, 2020, Defendant refused to

        compensate Plaintiff at the proper overtime rate of time-and-one-half required by the FLSA

        for hours worked in excess of forty (40).

     24. Defendant willfully and intentionally refused to pay Plaintiff’s overtime wages as required

        by the FLSA, as Defendant knew of the overtime requirements of the FLSA.

     25. Defendant recklessly failed to investigate whether Defendant’s payroll practices were in

        accordance with the FLSA during the relevant time period.




                                                    4
Case 0:20-cv-61065-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 5 of 6



     26. Accordingly, the statute of limitations in this action should be three (3) years as opposed

         to two (2) years.

     27. Defendant’s willful or intentional violations of federal wage law entitle Plaintiff to an

         additional amount of liquidated, or double, damages.

     28. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

         counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

         WHEREFORE, Plaintiff, ROSSANNA JAIMES, respectfully requests that this Honorable

  Court enter judgment in her favor and against Defendant, JABA PRO STONE CORP., and award

  Plaintiff: (a) unliquidated damages to be paid by Defendant; (b) liquidated damages to be paid by

  Defendant; (c) reasonable attorney’s fees and costs to be paid by Defendant; and any and all such

  further relief as may be deemed just and reasonable under the circumstances.

                                    DEMAND FOR JURY TRIAL

     Plaintiff, ROSSANNA JAIMES, requests and demands a trial by jury on all appropriate claims.

         Dated this 29th day of May, 2020.

                                                        Respectfully Submitted,

                                                       USA EMPLOYMENT LAWYERS-
                                                       JORDAN RICHARDS, PLLC
                                                       805 E. Broward Blvd. Suite 301
                                                       Fort Lauderdale, Florida 33301
                                                       Ph: (954) 871-0050
                                                       Counsel for Plaintiff, Rossanna Jaimes
                                                        By: /s/ Jordan Richards
                                                        JORDAN RICHARDS, ESQUIRE
                                                        Florida Bar No. 108372
                                                        MELISSA SCOTT, ESQUIRE
                                                        Florida Bar No. 1010123
                                                        JAKE BLUMSTEIN, ESQUIRE
                                                        Florida Bar No. 1017746
                                                        Jordan@jordanrichardspllc.com
                                                        Melissa@jordanrichardspllc.com
                                                        Jake@jordanrichardspllc.com


                                                   5
Case 0:20-cv-61065-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 6 of 6




                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on May 29,

  2020.

                                                      By: /s/ Jordan Richards
                                                      JORDAN RICHARDS, ESQUIRE
                                                      Florida Bar No. 108372



                                     SERVICE LIST:




                                            6
